PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of
ESKILDSEN, KENNETH G., et al.
Application No. 15/000,813
Filed:  January 19, 2016
Attorney Docket No.  81899.2163.US01 


:
:
:                        ON PETITION
:
:



This is a decision on the petition under the unintentional provision of 37 CFR 1.137(a), filed August 16, 2022, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely pay the issue fee on or before July 07, 2022, as required by the Notice of Allowance and Fee(s) Due and the Notice of Allowability mailed April 07, 2022.  Accordingly, the date of abandonment of this application is July 08, 2022.  A Notice of Abandonment was mailed July 25, 2022. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of payment of the issue fee of $1,200.00; (2) the petition fee of $2,100.00; and (3) a proper statement of unintentional delay.

It is not apparent whether the person signing the statement of unintentional delay was in a position to have firsthand or direct knowledge of the facts and circumstances of the delay at issue.  Nevertheless, such statement is being treated as having been made as the result of a reasonable inquiry into the facts and circumstances of such delay.  See 37 CFR 11.18 and Changes to Representation of Others Before the United States Patent and Trademark Office; Final Rule Notice, 73 Fed. Reg. 47650 (August 14, 2008), 1334 Off. Gaz. Pat. Office 338 (September 9, 2008).  In the event that such an inquiry has not been made, petitioner must make such an inquiry.  If such inquiry results in the discovery that it is not correct that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137 was unintentional, petitioner must notify the Office.

This application is being referred to the Office of Data Management for processing into a patent. 
Telephone inquiries concerning this decision should be directed to Dale Hall at (571) 272-3586. 
Telephone inquiries related to processing as a patent should be directed to (571) 272-4200.


/Dale A. Hall/Paralegal Specialist, OPET